     Case 3:18-cv-00195-BEN-AHG Document 85 Filed 09/30/20 PageID.599 Page 1 of 1

                        MINUTES OF THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

                                            VS

               LANGER                            KISER, ET AL.
Case Number:   18CV0195-BEN(AHG)         WITNESS LIST               Bench Trial

     DATE               PLF        DEF                     WITNESS NAME
  9-30-2020             X                                  CHRIS LANGER
  9-30-2020             X                                  DAVID TAYLOR
  9-30-2020                        X                        MILAN KISER
